                  Case 1:20-cv-06355-LGS Document 86 Filed 12/10/20 Page 1 of 2


                                                                 David T. B. Audley   111 West Monroe Street
                                                                 Partner              Chicago, Illinois 60603-4080

                                                                                      T 312.845.3000
                                                                                      D 312.845.3735
                                                                                      F 312.516.3235
                                                                                      audley@chapman.com




                                                December 9, 2020


        VIA ECF
        Honorable Lorna G. Schofield                         JOINT LETTER REQUESTING
        United States District Court                         EXTENSION
        for the Southern District of New York
        40 Foley Square
        New York, NY

                Re:    BMO Harris Bank N.A. v. Principis Capital LLC et al., 20-cv-6355

        Dear Judge Schofield:

               Pursuant to the Court’s November 19, 2020 Order (ECF No. 80), Plaintiff BMO Harris
        Bank N.A. (“BMO”) and Defendants Principis Capital LLC (“Principis”) and FF2 Corp. (“FF2”
        and together with Principis, “Defendants”) were to jointly submit a case management order today,
        December 9, 2020.

                The parties respectfully request an extension to December 18, 2020 to submit the case
        management order, as it may be that parties and claims will be added to the case, which will affect
        the proposed discovery schedule as well as the need for experts. The parties expect to have
        certainty on those issues next week.

                                                         Respectfully submitted,
This application is untimely but nevertheless
GRANTED. The parties shall file a jointly proposed       CHAPMAN AND CUTLER LLP
case management plan by December 18, 2020.
                                                         By: ___________________________________
                                                               /s/ David T.B. Audley
Dated: December 10, 2020                                      David T.B. Audley
       New York, New York                                     CHAPMAN AND CUTLER LLP
                                                              111 W. Monroe St.
                                                              Chicago, Illinois 60603
                                                              T: 312.845.2971
                                                              audley@chapman.com

                                                               Attorneys for Plaintiff BMO Harris
                                                               Bank N.A.
        Case 1:20-cv-06355-LGS Document 86 Filed 12/10/20 Page 2 of 2




Honorable Lorna G. Schofield
December 9, 2020
Page 2


                                      STRADLEY RONON STEVENS & YOUNG, LLP

                                            /s/ Francis X. Manning
                                      By: ___________________________________
                                           Francis X. Manning
                                           STRADLEY RONON STEVENS & YOUNG, LLP
                                          457 Haddonfield Rd. Suite 100
                                          Cherry Hill, NJ 08002
                                          T: 856.312.2403
                                          fmanning@stradley.com

                                          Attorneys for Defendants Principis
                                          Capital LLC and FF2 Corp.
